I concur in the judgment, but in my opinion the exchange of the property and the consummation of such exchange was a condition precedent, upon which the right to the commission depended. It was not proven that there was any exchange of the properties, nor was the exchange consummated. The contract signed by Miley was not binding upon Butler.
As to what is said in the last paragraph of the opinion, I think a broker who is acting as agent for one of the parties and receiving a commission from such party, should not be allowed to collect a commission from the other party for the same services unless it clearly appears that the broker fully and fairly stated all the facts to such other party. The law *Page 403 
does not countenance double dealing; and there is a strong presumption in such case that one cannot at the same time serve two masters; but of course if the two masters both know all the facts, and, knowing such facts, each agrees to pay a certain sum, there is nothing unfair about such contract. In this case the defendant must have been fully informed as to all the facts, and as to the amount of commission that the plaintiff was to be paid by Butler before plaintiff can recover against him.